Citation Nr: 1724750	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-14 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to December 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for the above claimed disability.

In May 2016, the Board remanded the claim for further development, to include scheduling the Veteran for a VA examination and obtaining additional VA treatment records.  In May 2016, the RO associated additional VA treatment records with the claims file, and in June 2016, the Veteran underwent a VA examination.  In June 2016, the RO issued a supplemental statement of the case continuing the denial for service connection.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for a kidney disorder.

Service treatment records (STRs) in April 1985 reflect persisting mid-thoracic back pain and an assessment of chronic back pain, as well as complaints of low back pain and tenderness for a week after moving heavy equipment.  A December 1985 Report of Medical History for separation indicated back pain that was being treated, and the examiner noted occasional lower back pain.  November 1995 VA treatment records reflect complaints of back pain since service.  In numerous statements in support of the claim, the Veteran contended that she fell and injured her right lower back during service, and that she had continued to experience lower back pain of similar type and location.  March 2010 VA treatment records indicate that the back pain resolved after she underwent kidney surgery.

In May 2016, the Board remanded the claim to schedule the Veteran for a VA examination and obtain an opinion concerning the nature and etiology of the Veteran's kidney disorder as it related to her claimed in-service fall and low back pain.  The June 2016 VA examiner diagnosed hydronephrosis, and noted that the Veteran complained of right flank pain in 2009 of one-year duration, with a diagnosis of hydronephrosis and hydroureter on the right side.  In March 2010, the Veteran underwent a pyelopasty for obstruction at the ureteropelvic junction (UPJ), followed by removal of a stent and resolution of her symptoms.  The examiner noted that the urology notes indicated that the obstruction was due to crossing vessels, and as such opined that her hydronephrosis and hydroureter were due to UPJ obstruction caused by crossing vessels, and it was less likely than not caused by a claimed fall.

However, the examiner did not discuss the Veteran's contentions that she has experienced continuous lower back pain that has been similar in type and location since service.  The Board notes that, in this instance, the Veteran is competent and credible to assert that her back pain has been continuous and similar in nature to her in-service pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, medical records corroborate her statements, specifically the 1995, 2008, and 2009 treatment records documenting back pain since service.  Further, the examiner noted that the Veteran complained of back for one year in November 2009, but did not address the rest of the evidence in the claims file indicating consistent complaints of back pain.  In addition, the examiner did not address the significance of the Veteran's back pain resolving after her kidney surgery, especially considering her statements that the back pain had been continuous since service.  As such, the Board finds that the opinion is inadequate, and a remand is necessary to obtain a new opinion from an appropriate physician.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's kidney disorder claim to an appropriate physician.  The entire claims file, and a copy of this remand, must be provided to and reviewed by the physician.

After reviewing the record, the physician should indicate whether the Veteran's kidney disorder was at least as likely as not (i.e., a 50 percent probability or greater) due to or related to her military service.  

The physician must address the Veteran's competent and credible statements of continuity of symptomatology since service, to include the evidence of record that she had continuous mid- and low-back pain since service, which resolved after her March 2010 kidney surgery.  

The physician must also discuss whether the Veteran's in-service back pain could have been an early symptom of her current kidney disorder.

The physician must provide reasons and rationales for each opinion given.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

